Citation Nr: 1814993	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.  16-00 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Philadelphia Pension Center in 
Philadelphia, Pennsylvania

THE ISSUE

Entitlement to service connection for the Veteran's cause of death.  


REPRESENTATION

Appellant represented by:	Stacey Penn Clark, Attorney


ATTORNEY FOR THE BOARD

Y. Lee, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from March 1951 to March 1954, and from June 1954 to June 1971, including service in the Republic of Vietnam.  The Veteran passed away in March 1984.  The appellant in the present appeal is his surviving widow.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania.  Notably, this claim was first handled with the RO in Atlanta, Georgia, and then transferred to the RO and Insurance Center in Philadelphia, Pennsylvania.  Jurisdiction of the matter is now with the Philadelphia Pension Center in Philadelphia, Pennsylvania.  

In July 2017, the Board remanded the appellant's claim for further evidentiary development.  The matter is now again before the Board.  

The Board notes that prior to her current representation, the appellant was represented by The American Legion.  VA received a signed VA Form 21-22 in June 2014 changing representation from The American Legion to Attorney Stacey Penn Clark.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

The appellant seeks service connection for the cause of the Veteran's death.  Regrettably, as discussed below, a remand is required to obtain further clarification and an additional VA medical opinion.  

At the time of his death, the Veteran had no service-connected disabilities, nor did he have a pending claim for VA benefits.  The Veteran's death certificate shows that his primary cause of death was hemorrhage from respiratory and gastrointestinal tract due to, or as a consequence of, thrombocytopenia and acute myeloblastic leukemia (AML).  VA treatment records show that the Veteran was diagnosed with AML in March 1983, prior to his death.  Thus, the Board must determine whether service connection is warranted for AML.  

In a September 2017 VA medical opinion, the examiner opined that the Veteran's AML was less likely than not caused by or related to service, including the Veteran's exposure to herbicides.  The Board recognizes that upon review of the Veteran's claims file, including medical records, the examiner noted that in relation to Agent Orange/benzene exposure and the development of AML, the benzene rings in Agent Orange/Dioxin are resistant to metabolism.  The Board further recognizes the examiner's review of medical literature regarding Agent Orange exposure, which noted that "the benzene biologically active compound benzene does not emerge from dioxin, whose three-ring structure is extremely stable and resistant to metabolism."  See September 2017 VA medical opinion.  As the Board lacks the medical expertise to address complex medical matters such as the cause of the Veteran's death in this case, further clarification is requested from the examiner (in an addendum opinion) as to why metabolism resistance demonstrates that is less likely than not that the Veteran's AML is due to exposure to Agent Orange during military service.  

Furthermore, the Board notes that in a December 1982 post-service VA treatment note, the examiner made reference to the Veteran's bone marrow, and noted sideroblastic anemia with excess blasts.  Furthermore, in an October 2011 private medical record, a private physician with the initials of G.S. indicated that AML is a cancer of the myeloid line of blood cells, characterized by the rapid growth of abnormal white blood cells that accumulate in the bone marrow and interfere with the production of normal blood cells.  

The Board notes that the disorders granted presumptive service connection under 
38 C.F.R. § 3.309(e) for Agent Orange exposure are specified with precision.  The disorder for which service connection is sought must be specified at 38 C.F.R. 
§ 3.309(e) in order to apply the presumption of service incurrence thereunder.  The disabilities specified at 38 C.F.R. § 3.309(e) include multiple myeloma.  Due to the similarities noted between AML and multiple myeloma, and the Board's lack of expertise in opining as to complex medical matters, the Board also requests that the examiner's addendum medical opinion include an opinion as to whether it is at least as likely as not that the Veteran's AML would be considered to be associated with, or due to, multiple myeloma.  While the Board recognizes that the current request may be seen as duplicative by the examiner, it is seeking further clarification so that an accurate and fully informed decision can be issued by the Board.

In light of the foregoing, the Board finds that a remand is warranted so that an addendum to the September 2017 medical opinion can be provided.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Forward the Veteran's claims folder to the examiner who provided the September 2017 medical opinion.  If the September 2017 examiner is unavailable, forward the Veteran's claims folder to an appropriate examiner for review and for an opinion on the cause of the Veteran's death to a physician with similar qualifications.  After reviewing the Veteran's claims folder, the reviewing examiner should provide opinions on the following questions:  

(a)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's AML was caused by exposure to herbicides, including Agent Orange?  If the examiner's conclusion is consistent with the September 2017 VA medical opinion, as noted above, the examiner should specifically clarify and explain how the Veteran's AML is not associated with Agent Orange exposure.  

While an opinion was provided in September 2017, the Board is specifically seeking clarification as to why the issue of metabolism resistance demonstrates that it is less likely than not that the Veteran's AML was related to exposure to Agent Orange (as fully explained in the body of this remand outlined above).

(b)  Regardless of the conclusion to subpart (a), determine whether the Veteran's AML is classified under multiple myeloma (again, the Board's reasoning for requesting such an opinion is fully explained in the body of this remand outlined above).  

A full rationale must be provided for any opinion offered.  If an opinion cannot be offered without resort to mere speculation, the examiner must indicate why this is the case and indicate what additional evidence, if any, would allow for a more definitive opinion.  

2.  Ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND so as to help avoid future remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action must be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).  

3.  After completing all indicated development, the appellant's claim should be readjudicated based on the entirety of the evidence.  If the benefit sought on appeal is not granted, the appellant and her representative should be provided a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is remanded to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




